Citation Nr: 1518416	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-23 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for glaucoma, to include as secondary to the Veteran's service-connected diabetes.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In a January 2012 rating decision, the RO denied service connection for glaucoma.  Then, in an August 2012 rating decision, it denied service connection for tinnitus.

In July 2014, the Veteran testified before the undersigned Veterans Law Judge in a hearing via videconference.  A transcript of the hearing is of record.  In the hearing, the Veteran submitted additional evidence and waived initial review by the RO.

Both the paper claims file and paperless claims file in VA's electronic records management systems have been reviewed.

The issue of service connection for glaucoma, to include as secondary to the Veteran's service-connected diabetes, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's current tinnitus did not manifest during service, or to a compensable degree within one year after active duty; there was no continuity of symptomatology; and, the current disability is not otherwise the result of a disease or injury in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran was provided full notice with regard to his claim of service connection for tinnitus in April 2012, prior to the initial adjudication.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a).  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  

Additionally, the July 2014 Board hearing focused on the elements necessary to substantiate the claims on appeal.  The undersigned asked questions to obtain pertinent evidence, and the Veteran and his representative demonstrated actual knowledge of the required elements for service connection.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  No prejudice has been alleged due to any possible notice defects.  To the extent that the Veterans Law Judge did not explain the bases of the prior determinations, or suggest the submission of evidence that may have been overlooked, no prejudice is shown.  Rather, the Veteran has had ample opportunity to participate in the adjudication by submitting pertinent evidence and making pertinent arguments.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  VA has also substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

VA provided a VA audiological examination in July 2012 to determine the etiology of the Veteran's tinnitus.  The examiner provided a medical opinion with consideration of all pertinent evidence.  She reviewed the claims file and took into account the Veteran's military, occupational, and recreational noise exposure.  We find the examiner's opinion to be adequate and there is no argument to the contrary.  

VA has satisfied its duties to inform and assist with respect to this claim.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and there will be no prejudice by a decision.

II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A nexus between a current disability and an in-service injury may be established by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Tinnitus is considered an organic disease of the nervous system, and as such is an enumerated chronic disease.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309. 

The July 2012 VA examination shows that the Veteran reported symptoms of tinnitus.  He believes that his tinnitus is related to hazardous noise exposure during his service in Vietnam.  The Board concedes such hazardous noise exposure.  

The Veteran is competent to report his observable symptoms and history, including when he first perceived ringing in the ears; and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, he is not competent to offer an opinion as to the etiology of his hearing disability, as that requires specialized medical expertise.  Id.; 38 C.F.R § 3.385.  The Veteran, however, is competent to report a diagnosis and a continuity of symptomatology of tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

In a February 2010 VA audiological examination, the Veteran did not report any symptoms of tinnitus.  Subsequently, in a July 2012 VA audiological examination, he did report tinnitus symptoms and stated that their onset was "a few years ago", becoming more noticeable in the last year.  In the July 2014 Board hearing, the Veteran stated that he had had intermittent tinnitus symptoms for a long time.  He indicated that the symptoms were intermittent and not continuous, and that he does not perceive his tinnitus to be as much of a problem as his hearing loss.  His spouse testified that he has ringing in the ears all the time and that it has always been there.

The Board finds that the evidence of record is not sufficient to support a finding of continuous symptoms since service.  While the Veteran's spouse testified that he has always had ringing in the ears, this testimony is inconsistent with the Veteran's statement that his tinnitus symptoms started a few years before the July 2012 VA examination, and his testimony about their intermittent nature of the disorder.  
Additionally, during an April 2009 VA audiology consult, the Veteran reported hearing loss and a history of noise exposure, but not tinnitus.  This report is consistent with his statements during the February 2010 and July 2012 VA examination.  This medical record is more probative and credible than his reports during the course of the current appeal because they were contemporaneous to the symptoms and were made for treatment purposes, prior to the claim for benefits.  See Caluza, 7 Vet. App. at 511; Fed.R.Evid. 803(4); Rucker, 10 Vet. App. at 73.  

Given the above, the most probative evidence shows that the Veteran's tinnitus did not manifest during service or to a compensable degree within one year after his service discharge, or by October 1969, and there was no continuity of symptomatology.  Therefore, service connection is not warranted on a presumptive basis as a chronic disability.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

The July 2012 VA examiner concluded that the Veteran's current tinnitus condition is likely related to his hearing loss, as tinnitus is known to be a symptom associated with hearing loss, and less likely than not related to his military noise exposure.  In support of her conclusion, the examiner stated that the medical research does not support late onset noise-induced tinnitus or damage to the auditory system.  Although the examiner did not consider the Veteran's spouse's assertion that he has always had tinnitus, the opinion remains probative and adequate because the Board has rejected those reports as not credible.  Last, the Board notes that the Veteran is not service-connected for his hearing loss.  

Although the VA examiner did not explicitly address an association with the Veteran's military noise exposure, there is no other evidence indicating that the tinnitus may be related to service.  Rather, as discussed above, the Veteran's report of intermittent tinnitus symptoms for a long period of time or his spouse's assertion that he has always had tinnitus are rejected as not credible.  Therefore, the opinion remains probative and adequate.  The Veteran is not otherwise competent to provide an etiology opinion and there is no other medical evidence suggesting a link.

In sum, the most probative evidence shows that the current tinnitus was not incurred or aggravated by in-service injury or disease.  The preponderance of the evidence is against service connection, the benefit-of-the-doubt-doctrine does not apply, and the claim must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for tinnitus is denied.



REMAND

The January 2012 VA examiner opined that the Veteran's current glaucoma is not caused by or a result of his service-connected diabetes mellitus.  The examiner's rationale was that the current literature is inconclusive as to whether diabetes mellitus causes glaucoma.  The examiner, however, did not consider the principle of aggravation in his opinion.  Thus, a new medical opinion should be obtained.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); cf. Hensley v. Brown, 5 Vet. App. 155 (1993).  

In the new opinion, the examiner should also address the medical literature submitted by the Veteran's representative in July 2014, which appears to show that individuals with diabetes have an increased possibility of developing glaucoma.  This particular evidence was not available to the January 2012 VA examiner. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to the individual who conducted the January 2012 examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

Is the Veteran's glaucoma as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?

If not, is the glaucoma at least as likely as not proximately due to his service-connected diabetes mellitus?  If not, then is it at least as likely as not that the glaucoma has been aggravated (permanently worsened beyond it natural progression) by his service-connected diabetes?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


